Citation Nr: 0631030	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1953 to May 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The April 2003 rating decision granted service connection for 
this condition and assigned a noncompensable evaluation.  The 
veteran subsequently perfected an appeal as to the assigned 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks a compensable evaluation for his service-
connected bilateral hearing loss.  Before the Board can 
adjudicate this matter, however, additional development is 
required.  

Reason for remand

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA essentially requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Although substantial development of the case has been 
accomplished, there has been no VCAA letter issued regarding 
the matter of an increased rating.  Although the veteran was 
provided with VCAA notice regarding the issue of service 
connection, such does not suffice to inform the veteran of 
the evidence needed to substantiate his claim for an 
increased rating.  

Until recently, if a veteran was provided VCAA notice with 
respect to service connection (and service connection was 
subsequently granted), an additional VCAA notice was not 
required to be sent regarding the "downstream" issue of an 
increased initial rating.  See VAOPGCPREC 8-2003.  However, 
the recent decision of the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), made clear that proper VCAA notice regarding degree 
of disability was required in cases involving "downstream" 
increased rating claims.

In Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
veteran status is undisputed and service connection is 
already in effect for bilateral hearing loss.  The veteran 
has not been provided with VCAA notice regarding elements (4) 
and (5), however, and the claim must therefore be remanded so 
that such can be accomplished.  Any VCAA notice letter 
provided the veteran should include notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating an increased rating and earlier 
effective date.

Remand of the case is therefore in order for the purpose of 
providing the veteran with adequate notice under the VCAA as 
amplified by Dingess.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating claim which complies with the 
notification requirements of the VCAA and 
Dingess.

2.  After obtaining any additional 
evidence resulting from the VCAA notice 
letter and conducting any additional 
development indicated by such evidence, 
VBA should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



